Lazer, J.,
concurs in the result with the following memorandum: I concur because defendant Somlo (1) failéd to plead the Statute of Frauds despite the fact that he had ample notice from the bill of particulars that plaintiff intended to rely on an oral agreement; (2) never moved to amend the answer to assert the Statute of Frauds and simply moved to dismiss on the basis of the statute after the jury had retired to deliberate; and (3) stipulated that his liability was a matter of fact to be determined at trial. It is apparent that the jury believed the plaintiff rather than Somlo and thus decided in favor of the plaintiff the underlying fact issue as to whether Somlo had agreed to be personally liable for the oil deliveries involved.